Citation Nr: 0948081	
Decision Date: 12/21/09    Archive Date: 01/05/10

DOCKET NO.  07-03 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel






INTRODUCTION

The appellant served on active duty from September 1973 to 
September 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the appellant's claim 
of entitlement to service connection for PTSD and continued 
the previously assigned disability ratings for a left eye 
disability (considered 30 percent disabling), tinnitus 
(considered 10 percent disabling) and bilateral hearing loss 
(considered noncompensable).  The appellant submitted a 
Notice of Disagreement with the denial of service connection 
for PTSD in July 2006 and perfected his appeal in January 
2007.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The appellant has been accorded the opportunity to 
present evidence and argument in support of the claim.  In 
his January 2007 Substantive Appeal [VA Form 9] he declined 
the option of testifying at a personal hearing.

Clarification of Issue on Appeal

As noted above, the appellant originally filed a claim of 
entitlement to service connection for PTSD.  As is discussed 
in more detail below, the medical evidence of record 
indicates that the appellant has been diagnosed with an 
anxiety disorder and depression; he has not been diagnosed 
with PTSD that is compliant with the Diagnostic and 
Statistical Manual of Mental Disorders, 4th Ed. (DSM-IV).  
Although not claimed by the appellant, the Board is expanding 
his original claim to include all psychiatric disorders.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) [a claimant 
without medical expertise cannot be expected to precisely 
delineate the diagnosis of his mental illness; he filed a 
claim for the affliction his mental condition, whatever it 
is.]

In Bernard v. Brown, 4 Vet. App. 384 (1993), the United 
States Court of Appeals for Veterans Claims (Court) held that 
before the Board may address a matter that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  Although the RO, which was 
obviously without the benefit of Clemons, denominated the 
claim as one for PTSD, the Board finds that the appellant was 
not prejudiced thereby.  As will be discussed below, the RO 
obtained all available medical records, which included 
diagnoses of an anxiety disorder and depression rather than 
PTSD.  The RO, in a letter dated January 5, 2006, asked for 
evidence of "a relationship between your current disability 
and an injury, disease, or event in military service."  
Accordingly, he is not prejudiced by the Board's expansion of 
the issue at bar.


FINDINGS OF FACT

1.  A preponderance of the competent medical evidence of 
record does not indicate that the appellant has a diagnosis 
of PTSD.

2.  The preponderance of the evidence is against a finding 
that either an anxiety disorder or depression is the result 
of a disease or injury in service.


CONCLUSION OF LAW

A psychiatric disorder, to include PTSD, was not incurred in 
or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009)); 38 C.F.R. 
§§ 3.303, 3.304 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).



Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the Court held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  

Prior to initial adjudication of the appellant's claim, a 
letter dated in January 2006 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  A notice 
letter dated in March 2006 informed the appellant of how VA 
determines the appropriate disability rating or effective 
date to be assigned when a claim is granted, consistent with 
the holding in Dingess/Hartman v. Nicholson.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  The appellant has alleged 
that he was unable to obtain all of his records from the 
United States Army.  See Substantive Appeal; January 29, 
2007.  The appellant, however, has failed to specifically 
identify the records that he claims are missing from his 
claims file.  The Board notes that the duty to assist is not 
always a one-way street.  If the appellant wants help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  

In satisfying the duty to assist, VA contacted the United 
States Army Crime Records Center (USACRC) in order to verify 
the appellant's alleged PTSD stressor.  In a May 2006 
response, USACRC notified VA that there was no record of any 
information provided by the appellant regarding a self-
inflicted service member shooting between July 1975 and July 
1976.  See USACRC response; May 31, 2006.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the appellant "suffered 
an event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  Further, the appellant is 
not a veteran of Combat, nor was his stressor verified.  The 
Court has held, in circumstances similar to this, where the 
supporting evidence of record consists only of a lay 
statement, that VA is not obligated, pursuant to 5103A(d), to 
provide an appellant with a medical nexus opinion.  See 
Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the appellant's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
See also Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(holding that 3.159(c)(4)(i) is not in conflict with 
§ 5103A(d) and evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," 
is required to trigger VA's duties pursuant to § 5103A(d)); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) 
(holding that the Secretary's obligations under § 5103A to 
provide a veteran with a medical examination or to obtain a 
medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability 
and his military service").  There is no reasonable 
possibility that a medical opinion would aid in 
substantiating the appellant's claim since it could not 
provide evidence of a past event.
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim

The appellant alleges that he currently suffers from a 
psychiatric disorder, to include PTSD, as a result of his 
time in active duty service.  Specifically, the appellant 
contends that in 1975 or 1976, while stationed at Fort 
Campbell, a fellow service member was cleaning his gun when 
he accidentally shot himself.  The appellant stated that he 
provided medical attention until medical personnel arrived.  
As a result of this incident, the appellant has suffered from 
psychiatric difficulties ever since.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2009).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The Court has held that the "current 
disability" requirement is satisfied "when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim . . . even 
though the disability resolves prior to the Secretary's 
adjudication of the claim."  See McClain v. Nicholson, 21 
Vet. App. 319 (2007).

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the DSM-IV); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2009).  

PTSD

With respect to the first element, a current medical 
diagnosis of PTSD, the evidence of record contains several 
diagnostic reports and VA outpatient records that focus on 
the appellant's mental illness.  The appellant has been 
diagnosed with an anxiety disorder and depression.  The 
medical evidence of record does not include a diagnosis of 
PTSD.  Moreover, multiple VA outpatient treatment records 
specifically ruled out PTSD as a diagnosis.  See VA Treatment 
Record; March 15, 2006 & May 30, 2006.

A February 2006 VA treatment record noted PTSD-like symptoms 
and that PTSD should be considered.  See VA Treatment Record; 
February 1, 2006.  This record does not provide a diagnosis.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) 
[symptoms alone, without a diagnosed or identifiable 
underlying malady or condition, do not in and of themselves 
constitute a disability for which service connection may be 
granted].

The appellant has been accorded ample opportunity to present 
medical evidence in support of his claim; he has failed to do 
so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is the 
claimant's responsibility to support a claim for VA 
benefits].

To the extent that the appellant himself believes that he has 
PTSD, it is now well established that lay persons without 
medical training, such as the appellant, are not competent to 
comment on medical matters such as diagnosis, date of onset 
or cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 491, 494-5 (1992) see also 38 C.F.R. § 3.159 (a)(1) 
(2009) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The statements offered in support of the 
appellant's claim by him are not competent medical evidence 
and do not serve to establish the existence of a current 
disability.

In the absence of a diagnosis, service connection for PTSD 
may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) [service connection cannot be granted if the claimed 
disability does not exist].  Accordingly, 38 C.F.R. § 
3.304(f) element (1) has not been met and the appellant's 
PTSD claim fails on this basis alone.

Psychiatric Disorder, other than PTSD

With respect to Hickson element (1), current disability, the 
medical evidence indicates that the appellant has been 
diagnosed with an anxiety disorder and depression.  See VA 
Treatment Records; March 15, 2006 & May 30, 2006.  Hickson 
element (1) has therefore been demonstrated.  See Hickson, 
supra.

With respect to Hickson element (2), the appellant's service 
treatment records are negative as to any suggestion of an 
anxiety disorder or any other psychiatric problem during 
service.  Though a separation examination report was not 
associated with the appellant's service treatment records, 
there is no mention of any psychiatric issues during his 
three years in service.  In fact, the first evidence of an 
anxiety disorder or depression comes approximately 25 years 
after the appellant left military service, in May 2001, when 
the appellant filed a claim for Social Security 
Administration (SSA) disability.  At that time, the appellant 
participated in a SSA comprehensive mental status examination 
and was diagnosed with major depression secondary to his 
other medical conditions.  See SSA Mental Status Examination 
Report; May 12, 2001.  There are no in-service or post-
service medical records indicating that the appellant 
developed an anxiety disorder or depression during service.  
Accordingly, Hickson element (2) has not been met, and the 
appellant's claim fails on this basis alone.  See Hickson, 
supra.
In the absence of element (2), it follows that element (3), 
medical nexus, is necessarily lacking.  Indeed, the evidence 
of record does not include any medical statements attempting 
to link the appellant's currently diagnosed anxiety disorder 
or depression to his military service approximately 25 years 
earlier.

The appellant has contended that assisting a fellow service 
member after he accidentally shot himself in 1975 or 1976 led 
to his currently diagnosed anxiety disorder and depression.  
He has presented no medical evidence in support of this 
contention.  To the extent that the appellant contends that a 
medical relationship exists between his currently diagnosed 
anxiety disorder and depression and his military service, any 
such statements offered in support of the appellant's claim 
do not constitute competent medical evidence and cannot be 
accepted by the Board.  See Espiritu, supra.

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  However, as noted above, the 
medical evidence indicates that the appellant was noted to 
have depression symptoms in 2001, approximately 25 years 
after he left military service.  See Maxon v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) [noting that it was proper to 
consider the Veteran's entire medical history, including the 
lengthy period of absence of complaint with respect to the 
condition he now raised]; see also Voerth v. West, 13 Vet. 
App. 117, 120-21 (1999) [there must be medical evidence on 
file demonstrating a relationship between the appellant's 
current disability and the claimed continuous symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.  Continuity of symptomatology after service has 
therefore not been demonstrated.  Accordingly, Hickson 
element (3), medical nexus, has not been satisfied, and the 
claim fails on that basis as well.  See Hickson, supra.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the appellant's claim that his current 
psychiatric disabilities are related to service.  There is 
not an approximate balance of evidence.  


ORDER

Entitlement to service connection for a psychiatric disorder, 
to include PTSD, is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


